   Case: 1:19-cv-00387-DRC Doc #: 16 Filed: 08/16/19 Page: 1 of 5 PAGEID #: 542




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                              CINCINNATI DIVISION

EDWIN SOLIS, et al.                           :     Case No. 1:19cv387
                                              :
                      Plaintiffs,             :     (Judge Michael R. Barrett)
                                              :
       vs.                                    :
                                              :     MOTION FOR STIPULATED
EMERY FEDERAL CREDIT UNION                    :     PROPOSED SCHEDULE RE:
                                              :     ANTICIPATED AMENDED
                      Defendant.              :     COMPLAINT
                                              ::

       COME NOW THE PARTIES, Edwin and Shanna Solis, James Gilbert, Jeffrey Markle,

and Marta Chaney (“Plaintiffs”), and Emery Federal Credit Union (“Defendant”) pursuant to

L.R. 7.3, through counsel, and respectfully move that this Court adopt the attached proposed

briefing schedule; continue the Rule 26(f) Report deadline; and allow both Parties an extension

of the 20-page limit on motion briefing. This motion is based upon the following memorandum.

                                            Respectfully submitted,

                                           /s/ Carolyn A. Taggart
                                           Carolyn A. Taggart (0027107)
                                           Porter Wright Morris & Arthur LLP
                                           250 East Fifth Street, Suite 2200
                                           Cincinnati, Ohio 45202-5118
                                           Phone: (513) 369-4231
                                           Fax:    (513) 421-0991
                                           Email: ctaggart@porterwright.com

                                           Michael Y. Kieval (admitted pro hac vice)
                                           Joseph M. Katz (admitted pro hac vice)
                                           WEINER BRODSKY KIDER PC
                                           1300 19th Street, NW, Fifth Floor
                                           Washington, DC 20036
                                           Phone: (202) 628-2000
                                           Fax: (202) 628-2011
                                           Email: kieval@thewbkfirm.com
                                           Email: katz@thewbkfirm.com

                                           Counsel for Defendant
Case: 1:19-cv-00387-DRC Doc #: 16 Filed: 08/16/19 Page: 2 of 5 PAGEID #: 543




                                  /s/ Gregory M. Utter
                                  Gregory M. Utter (0032528)
                                  KEATING MUETHING &KLEKAMP PLL
                                  One East Fourth Street Suite 1400
                                  Cincinnati, Ohio 45202
                                  Phone: (513) 579-6540
                                  Fax: (513) 579-6457
                                  gmutter@kmklaw.com

                                  Michael Paul Smith (Pro Hac Vice)
                                  Melissa L. English (Pro Hac Vice)
                                  Sarah A. Zadrozny (Pro Hac Vice)
                                  Smith, Gildea & Schmidt, LLC
                                  600 Washington Avenue, Suite 200
                                  Towson, MD 21204
                                  Phone: (410) 821-0070
                                  Fax: (410) 821-0071
                                  mpsmith@sgs-law.com
                                  menglish@sgs-law.com
                                  szadrozny@sgs-law.com

                                  Timothy F. Maloney (Pro Hac Vice pending)
                                  Veronica B. Nannis (Pro Hac Vice pending)
                                  Megan Benevento (Pro Hac Vice pending)
                                  Joseph, Greenwald & Laake, P.A.
                                  6404 Ivy Lane, Suite 400
                                  Greenbelt, MD 20770
                                  Phone: (301) 220-2200
                                  Fax: (301) 220-1214
                                  tmaloney@jgllaw.com
                                  vnannis@jgllaw.com
                                  mbenevento@jgllaw.com

                                  Counsel for Plaintiffs




                                     2
   Case: 1:19-cv-00387-DRC Doc #: 16 Filed: 08/16/19 Page: 3 of 5 PAGEID #: 544




                                             MEMORANDUM

       1.        The Parties respectfully submit this stipulated proposed schedule to the Court, and

respectfully ask that the Court approve the schedule contained herein.

       2.        Plaintiffs filed this action on May 24, 2019. Dkt. #1 at PageID 1. The Complaint

is 473 pages and contains 618 numbered paragraphs and 29 exhibits. Dkt. #1 at PageID 1-473.

       3.        Defendant waived service on May 28, 2019, and timely moved to dismiss on July

29, 2019. Dkt. #3, PageID 478; Dkt. #10 at PageID 493.

       4.        Plaintiff’s opposition is currently due August 19, 2019, but Plaintiffs have

identified that they will be filing an Amended Complaint pursuant to Fed. R. Civ. P. 15(1)(B).

       5.        The Court previously granted the Parties each an additional five pages for their

principal briefs on the Motion to Dismiss. Dkt. #9 at PageID 492.

       6.        Additionally, on August 1, 2019, the Court issued a Notice of Deadline, requiring

the Parties to submit a Rule 26(f) Report by August 22, 2019. (August 1, 2019 Unnumbered

Docket Entry).

       7.        The Parties propose the following schedule based on the anticipated complexity

of the motion practice, and to give each side adequate time to brief the issues in light of

preexisting personal, professional, and religious obligations during the time period in question:

                 a. Amended Complaint to be filed by August 19, 2019.

                 b. Defendant’s existing Motion to Dismiss (Dkt. #10 at PageID 493) will be

                    mooted by the filing of the anticipated Amended Complaint.

                 c. Defendant’s response to the Amended Complaint to be filed by September 18,

                    2019.

                 d. Plaintiff’s opposition to the anticipated Motion to Dismiss the Amended

                    Complaint by October 18, 2019.

                                                  3
   Case: 1:19-cv-00387-DRC Doc #: 16 Filed: 08/16/19 Page: 4 of 5 PAGEID #: 545




               e. Defendant’s reply in support of the anticipated Motion to Dismiss the

                   Amended Complaint by November 8, 2019.

               f. Rule 26(f) conference and report by September 25, 2019.

       8.      Additionally, because Plaintiffs’ Amended Complaint is anticipated to be slightly

longer and no less complex than the original Complaint, and because it is anticipated to contain

the same statutory claims as the original Complaint, the Parties respectfully request that each of

them be granted leave to file a brief in excess of the 20 pages ordinarily allowed, namely, to

allow 25 pages for Defendant’s Memorandum in support of its anticipated Motion to Dismiss the

Amended Complaint, and 25 pages for Plaintiffs’ Opposition to same.

       9.      There have been no previous requests for extensions of time in this case.

       10.     A proposed order is being submitted herewith.

                                             Respectfully submitted,


                                             /s/ Carolyn A. Taggart
                                             Carolyn A. Taggart (0027107)
                                             Porter Wright Morris & Arthur LLP
                                             250 East Fifth Street, Suite 2200
                                             Cincinnati, Ohio 45202-5118
                                             Phone: (513) 369-4231
                                             Fax:    (513) 421-0991
                                             Email: ctaggart@porterwright.com


                                             Michael Y. Kieval (admitted pro hac vice)
                                             Joseph M. Katz (admitted pro hac vice)
                                             WEINER BRODSKY KIDER PC
                                             1300 19th Street, NW, Fifth Floor
                                             Washington, DC 20036
                                             Phone: (202) 628-2000
                                             Fax: (202) 628-2011
                                             Email: kieval@thewbkfirm.com
                                             Email: katz@thewbkfirm.com

                                             Counsel for Defendant



                                                 4
    Case: 1:19-cv-00387-DRC Doc #: 16 Filed: 08/16/19 Page: 5 of 5 PAGEID #: 546




                                                /s/ Gregory M. Utter
                                                Gregory M. Utter (0032528)
                                                KEATING MUETHING &KLEKAMP PLL
                                                One East Fourth Street Suite 1400
                                                Cincinnati, Ohio 45202
                                                Phone: (513) 579-6540
                                                Fax: (513) 579-6457
                                                gmutter@kmklaw.com

                                                Michael Paul Smith (Pro Hac Vice)
                                                Melissa L. English (Pro Hac Vice)
                                                Sarah A. Zadrozny (Pro Hac Vice)
                                                Smith, Gildea & Schmidt, LLC
                                                600 Washington Avenue, Suite 200
                                                Towson, MD 21204
                                                Phone: (410) 821-0070
                                                Fax: (410) 821-0071
                                                mpsmith@sgs-law.com
                                                menglish@sgs-law.com
                                                szadrozny@sgs-law.com

                                                Timothy F. Maloney (Pro Hac Vice pending)
                                                Veronica B. Nannis (Pro Hac Vice pending)
                                                Megan Benevento (Pro Hac Vice pending)
                                                Joseph, Greenwald & Laake, P.A.
                                                6404 Ivy Lane, Suite 400
                                                Greenbelt, MD 20770
                                                Phone: (301) 220-2200
                                                Fax: (301) 220-1214
                                                tmaloney@jgllaw.com
                                                vnannis@jgllaw.com
                                                mbenevento@jgllaw.com


                                   CERTIFICATE OF SERVICE

          I hereby certify that on August 16, 2019, I electronically filed the foregoing with the

Clerk of the United States District Court using the CM/ECF system, which will send

notification of such filing to all attorneys of record.

                                                          /s/ Carolyn A. Taggart
                                                          Carolyn A. Taggart



DMS/12660528v.1
                                                   5
